Appeal from an award of disability compensation under the Workmen’s Compensation Law. Claimant was employed as a registered nurse at Bellevue Hospital which is maintained by the city of New York. His salary was $110 a month, plus three meals a day, and he testified he was entitled to those three meals on his days off as on the days when he worked. On a day when he was not on duty he returned to the hospital for dinner and while ascending the steps leading into the building he stepped on a round object, slipped and fell, receiving the injuries for which compensation has been awarded. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ,